DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-120117, filed on June 21, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position measurement device” in claims 1 – 8.
The word “device” is generic holder or nonce term and has a modifier “position measurement” and has functional language “perform position measurement of a target …”  Neither the modifier nor the functional language provides for structure.  The only structure provided for in the claims is a processor but a processor does not perform measurements on a target, rather, a processor can perform calculations on measurements made by a sensor.  
Page 2 of the specification provides for a radar.  Thus, a position measurement device will be interpreted as a system comprising a radar in addition to the one or more processors (and the executable instructions) as already claimed.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note:  The Examiner notes that “storage device” is a term of art relating to computer memory and, as such, is not considered a nonce term and thus not interpreted under 112(f).
Claim Objections
Claim 5 is objected to because of the following informalities: “Storage means” in claim 5 should be “storage device” in order to keep consistent with the rest of the claims.  Appropriate correction is required.  The Examiner chose claim objection over antecedent basis because it is clear that Applicant had amended claims to remove means language and this appears to be an oversight.  
Also, claim 6 is objected to for having the limitation “acquire the intermediate frequency signal” twice.  Claim 6 was amended to get rid of the distance measurement means and the direction measurement means thus it no longer makes sense to have the limitation “acquire the intermediate frequency signal” twice.  The Examiner considers this an oversight.  A person of ordinary skill considers a basic receiver to have an antenna to receive a signal which is then amplified by an amplifier such as a low noise amplifier which is then downconverted via a mixer and then filtered by a filter such as a low pass filter to remove upper side band and then possibly amplified again and then digitized and then finally sent to a signal processor.  In other words, the processor is acquiring the [digital] intermediate frequency signal for which more than one type of calculation may be performed.    
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intermediate signal generator” in claim 8 is used by the claim to mean a “mixer,” while the accepted meaning is “mixer.” The term is indefinite because the specification does not clearly redefine the term.  
Regarding communication and radar basics, a signal generator such as an oscillator generates a baseband or intermediate signal to be transmitted.  Said signal is mixed in a mixer with a carrier to upconvert the signal in order to allow for use of a smaller antenna for transmission.  After receiving a reflection, also known as an echo or return, the mixer is used again to downconvert the received signal back down to baseband and/or intermediate frequency.  It appears that “synthesizing” is Applicant’s word for mixing given that the context has to do with both transmission and reception as it relates to down conversion in order to get an intermediate signal.  As such, mixer is the appropriate term given that a mixer (not a signal generator) has as inputs a copy of the signal to be transmitted and the received signal.  It appears as though the written disclosure provides for a beat signal generation unit 13 which appears to be Applicant’s word for a mixer because it is well-known and understood that a beat frequency is obtained via mixing because the beat frequency is the difference between the transmitted and received signal.  Note that any amendments that rely on nonce terms such as device may require 112(f) interpretation and would then require explicit structure in the written disclosure.  Note that based on Applicant’s drawings Fig. 1 and Fig. 14 that the beat signal generation unit would actually include the mixer and all other receiver components downstream from the mixer which is most of them.  Consequently, the signal reception unit would contain the receiver components upstream the mixer which for a basic receiver is typically just the low noise amplifier.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai (JP 2006126133 A).
As to claims 1 and 9 – 10, Nagai discloses a position measurement device comprising: 
a storage device configured to store area information for setting a first region along a boundary of a specific area (Page 3 “detection area information storage unit 209” and Page 4 “boundary of the detection area 103”); 
one or more memories storing instructions (Page 3 “detection area information storage unit 209”); and
one or more processors connected to the one or more memories (Page 2 “coordinate determination unit 1105”) and configured to execute the instructions to: 
acquire the area information from the storage device (Page 3 “as shown in Fig. 3, the detection area information stored in the detection area information storage unit 209 includes the minimum distance and the maximum distance from the vehicle detection infrastructure radar 101 to the detection area at each scan angle, and the minimum distance.”); 
set the first region, based on the acquired area information (Id.); and, 
set the acquired first region to a verification region (Page 4 “in the range of the minimum effective frequency to the maximum effective frequency according to the area information in the detection area information storage unit 209, and the vehicle detection unit 205 detects the vehicle from when the reference target determination unit 207 determines that the reflected wave is from the reference target.”); 
perform position measurement of a target located in the verification region (Page 4 “the distance calculation unit 208 calculates the distance of the reference target …”); and 
update the area information stored in the storage device (Page 4 “Store in the storage unit 209.”  See also Page 6 “The maximum distance and the maximum effective frequency of the corresponding scan angle of the unit 209 are stored (step S819).”).  
Note that a processor is indicative of a computer program having executable instructions.  
As to claim 8, Nagai teaches the position measurement device according to claim 1, further comprising an intermediate signal generator configured to generate an intermediate frequency signal by synthesizing an electromagnetic wave transmitted to the specific area and a reflected wave of the electromagnetic wave (As best understood it appears Applicant is referring to mixing, even if inadvertently.  Either way, a signal generator would be required for generating the transmission signal and a mixer for mixing the transmitted signal with the returned signals.  Mixing is the only reasonable interpretation the Examiner can make regarding the word “synthesizing” as claimed in this context.  Both signal generation and mixing are taught by the citations given for in claim 5.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 7 are rejected under 35 U.S.C. 103 as being obvious over Nagai in view of Junji (JP 2002257925 A).
As to claim 2, Nagai teaches the position measurement device according to claim 1, wherein the storage device stores target information including information relating to a position of the target detected in the specific area, and the one or more processors configured to execute the instructions to: 
acquire the area information from the storage device (Page 5 “refers to the detection area information storage unit 209 …”); 
set the first region, based on the area information (Id.);  4Docket No. J-19-0277
acquire the target information from the storage device (Page 5 “detect distance and relative speed of the vehicle (steps S705 and S706).”); 
set, based on the target information, a second region to be following the target (Page 5 “plurality of coordinate data is obtained by repeating the processes in steps S701 to S707 …”); 
set the verification region by combining the first region and the second region (Page 5 “coordinate data group”); 
perform position measurement of the target located in the verification region (Para. 5 “group data range”); and 
update the target information stored in the storage device (Page 5 S710 – S711).  
It is not clear as to whether any of Nagai’s group data is merged/combined together.
In the same field of endeavor, Junji teaches “the estimating means estimates the beat frequency and angle indicating the current position of the target from the past target information history to obtain an estimated target point, and within the combined area including the estimated target point … it is desirable to determine the certainty of the estimated target point from the history of the already acquired target information, and to change the size of the combined area according to the certainty (Page 2).”
In view of the teachings of Junji, it would have been obvious to a person having ordinary skill in the art at the time of filing to merge the group data in Nagai in order to improve the certainty of acquiring the correct target tracks thereby improving accuracy with regard to target detection and tracking.
As to claim 3, Nagai in view of Junji teaches the position measurement device according to claim 2, wherein the one or more processors configured to execute the instructions to: 
register, in the storage device, the target information relating to the target newly detected in the first region (Nagai: Page 5 S711 see also Page 4 “the detection area information storage unit 209 is set or updated.”); and 
delete, from, the storage device, the target information relating to the target which is not detected in the verification region including the first region and the second region (Nagai: Page 5 S710).  
As to claim 4, Nagai in view of Junji teaches the position measurement device according to claim 2, wherein the storage device stores a speed of the target and a previous measurement time in such a way as to be included in the target information (Nagai: Page 5 S705 – S707 “Store in the device.”), and 
the one or more processors configured to execute the instructions to: 
acquire the target information from the storage device (Page 5 “When a plurality of coordinate data is obtained by repeating the processes in steps S701 to S707 described above a predetermined number of times, the process proceeds to step S708, and the coordinate data grouping (hereinafter, the coordinate data group at this time is referred to as “group”). Data)).”); and 
set dynamically the second region by using the acquired target information (Nagai: Page 5 “it may be determined whether the vehicle is a vehicle by tracking whether the group data is moving at a reference speed prepared in advance”).  
As to claim 5, Nagai in view of Junji teaches the position measurement device according to claim 2, wherein the one or more processors configured to execute the instructions to: 
receive an intermediate frequency signal generated by synthesizing an electromagnetic wave transmitted to the specific area and a reflected wave of the electromagnetic wave (Nagai: Page 5 “a beat signal is generated by mixing the transmission signal generated by the radar transmitter and the received signal, and is output to the filter unit 202 (step S801).”  The beat signal would be considered an intermediate signal.  Also, the filter would remove the unwanted harmonics created during the mixing process.); 
verify presence or absence of the target in a range including the specific area by using a detection method being at least either distance measurement or direction measurement (Nagai: Page 5 “the reception level is acquired from the FFT data by the reference target determination unit 207 and stored in the external recording device 701 (steps S805 and S806)”  Note that FFT will provide for distance, e.g. range gates.); 
delete the target information stored in the storage means when not detecting the target inside the specific area (Nagai: Page 5 S710); and 
perform position measurement of the target located in the verification region by using a signal according to the detection method (Page 5 “beat signal”).  
As to claim 6, Nagai in view of Junji teaches the position measurement device according to claim 5, wherein the one or more processors configured to execute the instructions to: acquire the intermediate frequency signal (Nagai: Page 5 “, the A / D conversion unit 203 converts the analog signal into a digital signal, and the FFT processing unit 204 performs FFT processing (steps S803 and S804).”); 
verify presence or absence of the target in a range including the specific area by using the distance measurement (Nagai: Page 6 S809.  Also note Page 5 S805 – S806 includes an FFT thus placing the target in range gates);
acquire the intermediate frequency signal (Nagai: The signal has been acquired steps S803 and S804.); and 
verify presence or absence of the target in a range including the specific area by using the direction measurement (Nagai: Page 6 “Page 6 “The maximum distance and the maximum effective frequency of the corresponding scan angle of the unit 209 are stored (step S819).”).  
As to claim 7, Nagai in view of Junji teaches the position measurement device according to claim 6, wherein the one or more processors configured to execute the instructions to: 
separate the acquired first region into a distance measurement region and a direction measurement region (Nagai: Fig. 1 shows both distance and degrees); 
verify presence or absence of the target in the distance measurement region by using the distance measurement (Nagai: Page 6 S809.  Also note Page 5 S805 – S806 includes an FFT thus placing the target in range gates); and 
verify presence or absence of the target in the direction measurement region by using the direction measurement (Nagai: Page 6 “Page 6 “The maximum distance and the maximum effective frequency of the corresponding scan angle of the unit 209 are stored (step S819).”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648